  Case 5:19-cv-05117-TLB Document 2          Filed 06/26/19 Page 1 of 38 PageID #: 3



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS

 PHILADELPHIA INDEMNITY INSURANCE                       CIVIL ACTION NO.: 5:19-CV-5117
 COMPANY
                     Plaintiff                          SECTION:

 VERSUS
                                                        JUDGE: TIMOTHY L. BROOKS
 BELLA VISTA VILLAGE PROPERTY
 OWNERS ASSOCIATION
                                                        MAGISTRATE:
                               Defendant




                    COMPLAINT FOR DECLARATORY JUDGMENT

       NOW INTO COURT, through undersigned counsel, comes plaintiff, Philadelphia

Indemnity Insurance Company (“PIIC”), which brings this action for declaratory judgment

against defendant, Bella Vista Village Property Owners Association (“BVPOA”); and upon

information and belief avers as follows:

                                            1.

       This Complaint for Declaratory Judgment is brought in accordance with 28 U.S.C. §§

2201 and 2202. An actual case or controversy exists between PIIC and BVPOA.




                                            1
  Case 5:19-cv-05117-TLB Document 2               Filed 06/26/19 Page 2 of 38 PageID #: 4



                                            PARTIES

                                                 2.

       PIIC is a foreign insurance company organized and existing under the laws of the State of

Pennsylvania, where it also has its principal place of business.

                                                 3.

       Upon information and belief, defendant, BVPOA, is a domestic non-profit corporation

organized and existing under the laws of the State of Arkansas and has its principal place of

business in the State of Arkansas.

                                JURISDICTION AND VENUE

                                                 4.

       This Honorable Court has jurisdiction over the subject matter of this action in accordance

with 28 U.S.C. § 1332, as there is complete diversity of citizenship between the parties and the

amount in controversy exceeds $75,000.00, exclusive of interest and costs.

                                                 5.

       In accordance with 28 U.S.C. § 1332(c)(1), PIIC is a citizen of the State of Pennsylvania

where it is incorporated and maintains its principal place of business. Upon information and

belief, BVPOA is a citizen of the State of Arkansas, where it is a domestic non-profit corporation

and maintains its principal place of business. Complete diversity exists, therefore, between PIIC

and BVPOA.

                                                 6.

       The amount in controversy for a declaratory judgment is the value of the object of the

litigation. Shelter Mutual Insurance Company v. Taylor, et al, 2012 WL 174809, ___ F. Supp.

2d ___ (W.D. Ar. 2012); Usery, et al v. Anadarko Petroleum Corporation, et al, 606 F.3d 1017




                                                 2
  Case 5:19-cv-05117-TLB Document 2              Filed 06/26/19 Page 3 of 38 PageID #: 5



(8th Cir. 2010). The object of the litigation is the demand for defense and indemnity coverage

made by BVPOA under policies of insurance issued by PIIC. See Carrick Trucking, Inc. v.

Lamberth, 2011 WL 1085616, ___ F. Supp. 2d ___ (W.D. Ar. 2011) (In a case for specific

performance on a contract, the Court used the contract price to determine jurisdictional amount).

Information provided by BVPOA indicates that indemnification is being sought in the amount of

at least $4,000,000, which is the amount committed by BVPOA for the calendar year 2019 in its

settlement with the ADEQ. Additionally, the Macomber plaintiffs prayed for damages “in excess

of the minimum jurisdictional amount for diversity of citizenship suits in the United States

District Courts.” Accordingly, the demand solely for indemnity coverage made by BVPOA

under the PIIC policies exceeds the jurisdictional amount of $75,000.00, exclusive of interest and

costs, and does not include BVPOA’s additional demand for defense fees and costs in the

Parsons and Macomber Suits discussed below.

                                                7.

       Venue is proper in this judicial district under 28 U.S.C. § 1391(b). The damages for

which BVPOA is seeking indemnity coverage arise from alleged fire and pollution to property

located in Benton County, Arkansas. Thus, this civil action is being brought in the judicial

district in which the property giving rise to the claimed damages is situated, in accordance with

28 U.S.C. § 1391(b)(2).

                                 FACTUAL BACKGROUND

                                                8.

       Multiple claims and/or lawsuits have been brought against BVPOA arising out of a fire at

the Trafalgar Road Stump Dump (hereinafter “Stump Dump Fire”), which Stump Dump, upon




                                                3
  Case 5:19-cv-05117-TLB Document 2              Filed 06/26/19 Page 4 of 38 PageID #: 6



information and belief, was operated by BVPOA as a dump site for Bella Vista property owners

to dispose of organic and construction waste materials.

           A. James Parsons v. BVPOA Property Owners Association, et al.

                                               9.

       On February 6, 2019, James Parsons filed the lawsuit entitled James Parsons v. Bella

Vista Property Owners Association, et al., bearing docket number 04CV-19-263 in the Circuit

Court of Benton County, Arkansas. In his complaint and two subsequent amended complaints,

Mr. Parsons names BVPOA, Tom Fredericks, Blue Mountain Storage, Cooper Communities,

Inc. (“CCI”), and the Arkansas Department of Environmental Quality (“ADEQ) as defendants.

Mr. Parsons alleges that the Stump Dump located on Trafalgar Road in Bella Vista, Arkansas,

was an unpermitted dump site. The Stump Dump allegedly was owned by Tom Fredericks, as is

Blue Mountain Storage. Mr. Parsons alleges that neither Blue Mountain Storage, BVPOA, nor

CCI was licensed to operate the Stump Dump, in violation of Arkansas law.

                                               10.

       BVPOA allegedly leased the Stump Dump from Blue Mountain Storage from 2003 until

2016. During that time, the watchdog group run by Mr. Parsons allegedly received numerous

complaints from people living in the area about the dumping. A member of the group also

allegedly witnessed CCI dumping concrete mixing drums in the Stump Dump in 2008.

                                               11.

       A fire occurred at the Stump Dump, and the ADEQ issued an Emergency Order to

address a response to the fire. The governor pledged taxpayer money to start a plan to put out

the fire. It is alleged that estimates to put out the fire and/or remediate the site are between

$21,000,000 and $37,000,000. The response action plan states there are unknown quantities of




                                                4
  Case 5:19-cv-05117-TLB Document 2              Filed 06/26/19 Page 5 of 38 PageID #: 7



petroleum products and hazardous substances in the Stump Dump. BVPOA operated the Stump

Dump for years allegedly without proper oversight and allowed illegal and hazardous materials

to be placed in the Stump Dump. The ADEQ allegedly negligently failed to act with due

diligence in allowing the site to continue operations when it knew the operators were allowing

illegal and hazardous materials to be dumped at least as of 2008, which allegedly has caused

great environmental damage to the air quality and also to the health of the public. Mr. Parsons

seeks no damages for himself.       Rather, he is seeking to have public funds expended in

responding to the Stump Dump Fire returned to the public treasury.

                                               12.

       Upon information and belief, this action has now been dismissed as to BVPOA.

                                               13.

       BVPOA tendered the Parsons Suit to PIIC for defense and indemnity and seeks recovery

of defense costs under policies issued by PIIC to BVPOA from 2007 through 2019.

           B. Curtis Macomber, et al. v. Samuel Care Enterprises, Inc., et al.

                                               14.

       On November 27, 2018, Curtis Macomber and Tiffany Macomber, individually and as

parents of their minor children, Ezra Macomber and Trevor Macomber, filed an original

Complaint in the lawsuit entitled Curtis Macomber, et al. v. Samuel Care Enterprises, Inc., et al.,

bearing docket number 04CV-18-3332 in the Circuit Court of Benton County, Arkansas, alleging

they are residents of Benton County, Arkansas. The Macomber plaintiffs claim that certain

property referred to as the Stump Dump was used by residents of the city of Bella Vista, with the

city’s permission, to dispose of various flammable and hazardous waste substances.




                                                5
  Case 5:19-cv-05117-TLB Document 2              Filed 06/26/19 Page 6 of 38 PageID #: 8



                                               15.

       This property allegedly was acquired by Samuel Care Enterprises, Inc., d/b/a Brown’s

Tree Care (“BTC”) in the fall of 2018. BTC allegedly received, stored, handled, and disposed of

various waste and other hazardous substances throughout the Stump Dump site. BTC allegedly

operated a disposal facility on the Stump Dump site, which disposed of, or caused the disposal of

material leading to the release of noxious smoke and hazardous waste, resulting in a condition of

pollution. In August 2018, BTC allegedly allowed and/or caused a fire to be ignited at the

Stump Dump site, despite a city-wide burn ban, which fire continues to burn, creating smoke

pollution causing medical and property damage. Despite demand being made, BTC failed and/or

refused to take any steps to remedy the health hazard.

                                               16.

       On March 14, 2019, the Macomber plaintiffs filed a First Amended and Supplemental

Complaint, which named additional plaintiffs, as well as defendants. In addition to the original

plaintiffs, Stacey and Bart Lewis and Norvil and Mary Joan Lantz were also made plaintiffs.

The Macomber plaintiffs added as defendants Cooper Communities, Inc. (“CCI”), Cooper

Homes, Inc. (“CHI”), BVPOA, Thomas Fredericks, Fredericks Construction Company, Blue

Mountain Storage, LLC, and BTS Equipment, LLC.

                                               17.

       The Macomber plaintiffs allege that BVPOA operated the Stump Dump, and at times

even tried to regulate it, for over a decade. BVPOA allegedly posted rules and signage at the

entrance, while also utilizing bulldozers to bury waste to facilitate receiving additional waste.

BVPOA allegedly operated as many as 14 illegal dump sites around Bella Vista.




                                                6
  Case 5:19-cv-05117-TLB Document 2                Filed 06/26/19 Page 7 of 38 PageID #: 9



                                                18.

       The Macomber plaintiffs allege that in July 2018, a fire ignited at the Stump Dump and

spread to subterranean waste improperly disposed of at the site. The fire allegedly produces

hazardous smoke, which is a threat to public health and safety.

                                                19.

       The Macomber plaintiffs assert causes of action for negligence, private nuisance, public

nuisance, trespass, and under the Arkansas Solid Waste Management Act. The Macomber

plaintiffs seek damages to either repair or restore their properties to pre-release conditions or for

the difference in the value of their properties pre- and post-fire; for the loss of use and enjoyment

of their properties; for discomfort, annoyance, disruption, inconvenience, loss of peace of mind,

fear, and fright; economic damages for costs and expenses incurred; past, present and future

bodily injury, pain, suffering, and mental anguish, as well as past and future medical expenses;

past and future lost wages; punitive damages; and injunctive relief regarding the abatement of the

fire and future fires or nuisances emanating from the Stump Dump.

                                                20.

       BVPOA tendered the Macomber Suit to PIIC for defense and indemnity and seeks

insurance coverage from PIIC under numerous policies issued by PIIC to BVPOA from 2007

through 2019 for the claims asserted by the Macomber plaintiffs.

           C. Claims Asserted by the ADEQ

                                                21.

       On December 21, 2018, the ADEQ issued an Emergency Order because of the discovery

of hazardous substances at an illegal disposal site on Trafalgar Road, the release of which may

have presented an imminent and substantial endangerment to the public health and safety or to




                                                 7
 Case 5:19-cv-05117-TLB Document 2               Filed 06/26/19 Page 8 of 38 PageID #: 10



the environment. The Emergency Order contained certain findings of fact regarding the Stump

Dump Fire. According to the Order, on August 2, 2018, the ADEQ received a complaint of an

underground fire at an illegal disposal site on Trafalgar Road. The illegal disposal site allegedly

was established by BVPOA in 2006 and closed in 2016, and was unsupervised for approximately

two years.

                                               22.

        The ADEQ ordered that a consultant/contractor be hired to formulate a plan for

extinguishing the fire and removal of the hazardous substances. The contractor was to collect,

package, and transport all hazardous substances and wastes in accordance with all applicable

regulations. The contractor also was to properly dispose of all hazardous substances and wastes

and provide a detailed billing to the ADEQ, unless a responsible party was identified and

assumed responsibility.

                                               23.

        BVPOA has entered into a settlement agreement with the ADEQ to manage and

extinguish the fire producing allegedly hazardous smoke, manage and remove the waste, and

restore and stabilize the site.

                                               24.

        BVPOA seeks insurance coverage from PIIC for the above actions taken against BVPOA

by ADEQ under numerous insurance policies issued by PIIC to BVPOA over multiple policy

periods from October 2007 to October 2019.




                                                8
 Case 5:19-cv-05117-TLB Document 2             Filed 06/26/19 Page 9 of 38 PageID #: 11



                               THE INSURANCE POLICIES

                                              25.

       The PIIC Policies (collectively, the “Policies”) at issue in this civil action, and under

which declaratory judgment is sought, are identified by the following policy numbers and

information:

Policy            Policy Period    Policy Type / Limits of Liability / Attachment Points
Number
PHPK264151        10/1/07-         Commercial Package Policy
                  10/1/08            CGL Coverage Part - $1,000,000 Each
                                     Occurrence/$2,000,000 General Aggregate/$2,000,000
                                     Products/Completed Ops Aggregate
                                     Inland Marine Coverage Part – Limits per schedule
                                     Property Coverage Part – Limits per schedule
PHSD281591        10/1/07-         Employed Lawyers Coverage - $2,000,000 aggregate
                  10/1/08
PHSD282156        10/1/07-         Flexiplus Five
                  10/1/08            Directors & Officers Liability - $5,000,000 per period
                                     Employment Practices Liability - $5,000,000 per period
                                     Fiduciary Liability - $1,000,000 per period
                                     $5,000,000 aggregate, all parts
PHUB095956        10/1/07-         Commercial Excess Liability - $10,000,000 Each
                  10/1/08          Occurrence/ General Aggregate and $10,000,000
                                   Completed Operations Aggregate, excess liability
                                   coverages of PHPK264151 or Retained Limit
PHPK349484        10/1/08-         Commercial Package Policy
                  10/1/09            CGL Coverage Part - $1,000,000 Each
                                     Occurrence/$2,000,000 General Aggregate/$2,000,000
                                     Products/Completed Ops Aggregate
                                     Inland Marine Coverage Part – Limits per schedule
                                     Property Coverage Part – Limits per schedule
PHSD363686        10/1/08-         Employed Lawyers Coverage - $2,000,000 aggregate
                  10/1/09
PHSD363689        10/1/08-         Flexiplus Five
                  10/1/09            Directors & Officers Liability - $5,000,000 per period
                                     Employment Practices Liability - $5,000,000 per period
                                     Fiduciary Liability - $1,000,000 per period
                                     $5,000,000 aggregate, all parts
PHUB252695        10/1/08-         Commercial Excess Liability - $10,000,000 Each
                  10/1/09          Occurrence/ General Aggregate and $10,000,000
                                   Completed Operations Aggregate, excess liability
                                   coverages of PHPK349484 or Retained Limit


                                               9
Case 5:19-cv-05117-TLB Document 2    Filed 06/26/19 Page 10 of 38 PageID #: 12



PHPK475412    10/1/09-     Commercial Package Policy
              10/1/10        CGL Coverage Part - $1,000,000 Each
                             Occurrence/$2,000,000 General Aggregate/$2,000,000
                             Products/Completed Ops Aggregate
                             Inland Marine Coverage Part – Limits per schedule
                             Property Coverage Part – Limits per schedule
PHSD457716    10/1/09-     Employed Lawyers Coverage - $2,000,000 aggregate
              10/1/10
PHSD457235    10/1/09-     Flexiplus Five
              10/1/10        Directors & Officers Liability - $5,000,000 per period
                             Employment Practices Liability - $5,000,000 per period
                             Fiduciary Liability - $1,000,000 per period
                             $5,000,000 aggregate, all parts
PHUB286087    10/1/09-     Commercial Excess Liability - $10,000,000 Each
              10/1/10      Occurrence/ General Aggregate and $10,000,000
                           Completed Operations Aggregate, excess liability
                           coverages of PHPK475412 or Retained Limit
PHPK629679    10/1/10-     Commercial Package Policy
              10/1/11        CGL Coverage Part - $1,000,000 Each
                             Occurrence/$2,000,000 General Aggregate/$2,000,000
                             Products/Completed Ops Aggregate
                             Inland Marine Coverage Part – Limits per schedule
                             Property Coverage Part – Limits per schedule
PHSD562051    10/1/10-     Employed Lawyers Coverage - $2,000,000 aggregate
              10/1/11
PHSD562054    10/1/10-     Flexiplus Five
              10/1/11        Directors & Officers Liability - $5,000,000 per period
                             Employment Practices Liability - $5,000,000 per period
                             Fiduciary Liability - $1,000,000 per period
                             $5,000,000 aggregate, all parts
PHUB322597    10/1/10-     Commercial Excess Liability - $10,000,000 Each
              10/1/11      Occurrence/ General Aggregate and $10,000,000
                           Completed Operations Aggregate, excess liability
                           coverages of PHPK629679 or Retained Limit
PHPK778097    10/1/11-     Commercial Package Policy
              10/1/12        CGL Coverage Part - $1,000,000 Each
                             Occurrence/$2,000,000 General Aggregate/$2,000,000
                             Products/Completed Ops Aggregate
                             Inland Marine Coverage Part – Limits per schedule
                             Property Coverage Part – Limits per schedule
PHSD663465    10/1/11-     Employed Lawyers Coverage - $2,000,000 aggregate
              10/1/12




                                     10
Case 5:19-cv-05117-TLB Document 2    Filed 06/26/19 Page 11 of 38 PageID #: 13



PHSD674794    10/1/11-     Flexiplus Five
              10/1/12        Directors & Officers Liability - $5,000,000 per period
                             Employment Practices Liability - $5,000,000 per period
                             Fiduciary Liability - $1,000,000 per period
                             $5,000,000 aggregate, all parts
PHUB360505    10/1/11-     Commercial Excess Liability - $10,000,000 Each
              10/1/12      Occurrence/ General Aggregate and $10,000,000
                           Completed Operations Aggregate, excess liability
                           coverages of PHPK778097 or Retained Limit
PHPK926098    10/1/12-     Commercial Package Policy
              10/1/13        CGL Coverage Part - $1,000,000 Each
                             Occurrence/$2,000,000 General Aggregate/$2,000,000
                             Products/Completed Ops Aggregate
                             Inland Marine Coverage Part – Limits per schedule
                             Property Coverage Part – Limits per schedule
PHSD785550    10/1/12-     Employed Lawyers Coverage - $2,000,000 aggregate
              10/1/13
PHSD785560    10/1/12-     Flexiplus Five
              10/1/13        Directors & Officers Liability - $5,000,000 per period
                             Employment Practices Liability - $5,000,000 per period
                             Fiduciary Liability - $1,000,000 per period
                             $5,000,000 aggregate, all parts
PHUB398484    10/1/12-     Commercial Excess Liability - $20,000,000 Each
              10/1/13      Occurrence/ General Aggregate and $20,000,000
                           Completed Operations Aggregate, excess liability
                           coverages of PHPK926098 or Retained Limit
PHPK1082134   10/1/13-     Commercial Package Policy
              10/1/14        CGL Coverage Part - $1,000,000 Each
                             Occurrence/$2,000,000 General Aggregate/$2,000,000
                             Products/Completed Ops Aggregate
                             Inland Marine Coverage Part – Limits per schedule
                             Property Coverage Part – Limits per schedule
PHSD881849    10/1/13-     Employed Lawyers Coverage - $2,000,000 aggregate
              10/1/14
PHSD882182    10/1/13-     Flexiplus Five
              10/1/14        Directors & Officers Liability - $5,000,000 per period
                             Employment Practices Liability - $5,000,000 per period
                             Fiduciary Liability - $1,000,000 per period
                             $5,000,000 aggregate, all parts
PHUB436466    10/1/13-     Commercial Excess Liability - $20,000,000 Each
              10/1/14      Occurrence/ General Aggregate and $20,000,000
                           Completed Operations Aggregate, excess liability
                           coverages of PHPK1082134 or Retained Limit




                                     11
Case 5:19-cv-05117-TLB Document 2    Filed 06/26/19 Page 12 of 38 PageID #: 14



PHPK1239793   10/1/14-     Commercial Package Policy
              10/1/15        CGL Coverage Part - $1,000,000 Each
                             Occurrence/$2,000,000 General Aggregate/$2,000,000
                             Products/Completed Ops Aggregate
                             Inland Marine Coverage Part – Limits per schedule
                             Property Coverage Part – Limits per schedule
PHSD985681    10/1/14-     Employed Lawyers Coverage - $2,000,000 aggregate
              10/1/15
PHSD983980    10/1/14-     Flexiplus Five
              10/1/15        Directors & Officers Liability - $5,000,000 per period
                             Employment Practices Liability - $5,000,000 per period
                             Fiduciary Liability - $1,000,000 per period
                             $5,000,000 aggregate, all parts
PHUB476208    10/1/14-     Commercial Excess Liability - $25,000,000 Each
              10/1/15      Occurrence/ General Aggregate and $25,000,000
                           Completed Operations Aggregate, excess liability
                           coverages of PHPK1239793 or Retained Limit
PHPK1399494   10/1/15-     Commercial Package Policy
              10/1/16        CGL Coverage Part - $1,000,000 Each
                             Occurrence/$2,000,000 General Aggregate/$2,000,000
                             Products/Completed Ops Aggregate
                             Inland Marine Coverage Part – Limits per schedule
                             Property Coverage Part – Limits per schedule
PHSD1081973   10/1/15-     Employed Lawyers Coverage - $2,000,000 aggregate
              10/1/16
PHSD1081976   10/1/15-     Flexiplus Five
              10/1/16        Directors & Officers Liability - $5,000,000 per period
                             Employment Practices Liability - $5,000,000 per period
                             Fiduciary Liability - $1,000,000 per period
                             $5,000,000 aggregate, all parts
PHSD1031964   10/1/15-     Cyber Security Liability – Limits per schedule with a
              10/1/16      $2,000,000 aggregate
PHUB516250    10/1/15-     Commercial Excess Liability - $25,000,000 Each
              10/1/16      Occurrence/General Aggregate and $25,000,000
                           Completed Operations Aggregate, excess liability
                           coverages of PHPK1399494 or Retained Limit
PHPK1559201   10/1/16-     Commercial Package Policy
              10/1/17        CGL Coverage Part - $1,000,000 Each
                             Occurrence/$2,000,000 General Aggregate/$2,000,000
                             Products/Completed Ops Aggregate
                             Inland Marine Coverage Part – Limits per schedule
                             Property Coverage Part – Limits per schedule
PHSD1185270   10/1/16-     Employed Lawyers Coverage - $2,000,000 aggregate
              10/1/17




                                     12
Case 5:19-cv-05117-TLB Document 2    Filed 06/26/19 Page 13 of 38 PageID #: 15



PHSD1185271   10/1/16-     Flexiplus Five
              10/1/17        Directors & Officers Liability - $5,000,000 per period
                             Employment Practices Liability - $5,000,000 per period
                             $5,000,000 aggregate, all parts
PHSD1132413   10/1/16-     Cyber Security Liability – Limits per schedule with a
              10/1/17      $2,000,000 aggregate
PHSD1185267   10/1/16-     Fiduciary Liability - $2,000,000 per period/Aggregate
              10/1/17
PHUB558598    10/1/16-     Commercial Excess Liability - $25,000,000 Each
              10/1/17      Occurrence/General Aggregate and $25,000,000
                           Completed Operations Aggregate, excess liability
                           coverages of PHPK1559201 or Retained Limit
PHPK1720575   10/1/17-     Commercial Package Policy
              10/1/18        CGL Coverage Part - $1,000,000 Each
                             Occurrence/$2,000,000 General Aggregate/$2,000,000
                             Products/Completed Ops Aggregate
                             Inland Marine Coverage Part – Limits per schedule
                             Property Coverage Part – Limits per schedule
PHSD1284562   10/1/17-     Employed Lawyers Coverage - $2,000,000 aggregate
              10/1/18
PHSD1284571   10/1/17-     Flexiplus Five
              10/1/18        Directors & Officers Liability - $5,000,000 per period
                             Employment Practices Liability - $5,000,000 per period
                             $5,000,000 aggregate, all parts
PHSD1232113   10/1/17-     Cyber Security Liability – Limits per schedule with a
              10/1/18      $2,000,000 aggregate
PHSD1284568   10/1/17-     Fiduciary Liability - $2,000,000 per period/Aggregate
              10/1/18
PHUB602639    10/1/17-     Commercial Excess Liability - $25,000,000 Each
              10/1/18      Occurrence/General Aggregate and $25,000,000
                           Completed Operations Aggregate, excess liability
                           coverages of PHPK1720575 or Retained Limit
PHPK1887794   10/1/18-     Commercial Package Policy
              10/1/19        CGL Coverage Part - $1,000,000 Each
                             Occurrence/$2,000,000 General Aggregate/$2,000,000
                             Products/Completed Ops Aggregate
                             Inland Marine Coverage Part – Limits per schedule
                             Property Coverage Part – Limits per schedule
PHSD1385840   10/1/18-     Employed Lawyers Coverage - $2,000,000 aggregate
              10/1/19
PHSD1385865   10/1/18-     Flexiplus Five
              10/1/19        Directors & Officers Liability - $5,000,000 per period
                             Employment Practices Liability - $5,000,000 per period
                             $5,000,000 aggregate, all parts
PHSD1333578   10/1/18-     Cyber Security Liability – Limits per schedule with a
              10/1/19      $2,000,000 aggregate


                                     13
    Case 5:19-cv-05117-TLB Document 2           Filed 06/26/19 Page 14 of 38 PageID #: 16



PHSD1385868         10/1/18-         Fiduciary Liability - $2,000,000 per period/Aggregate
                    10/1/19
PHUB649280          10/1/18-         Commercial Excess Liability - $25,000,000 Each
                    10/1/19          Occurrence/General Aggregate and $25,000,000
                                     Completed Operations Aggregate, excess liability
                                     coverages of PHPK1887794 or Retained Limit

                                               26.

        The terms, conditions, limitations and exclusions contained in the Policies, including any

endorsements thereto, are specifically incorporated herein by reference for all purposes as if

copied herein in extenso.

                                               27.

        PIIC has been put on notice of the above claims under policy numbers PHPK264151,

PHPK349484, PHPK475412, PHPK629679, PHPK778097, PHPK926098, PHPK1082134,

PHPK1239793,       PHPK1399494,       PHPK1559201,       PHPK1720575,       and    PHPK7887794

(collectively, “Commercial Package Policies”).       These policies contain multiple types of

coverage, including Commercial General Liability (“CGL”), Commercial Inland Marine, and

Commercial Property. 1

                                               28.

        PIIC has been put on notice of the above claims under policy numbers PHUB095956,

PHUB252695, PHUB286087, PHUB322597, PHUB360505, PHUB398484, PHUB436466,

PHUB476208, PHUB516250, PHUB558598, PHUB602639, and PHUB649280 (collectively,

“Excess Liability Policies”). These policies generally provide liability coverage in excess to that

provided under the CGL Coverage contained in the Commercial Package Policies or the retained



1
  These policies also contain Commercial Auto, Employee Benefits, Sexual/Physical Abuse, Liquor
Liability, and in some instances, Commercial Crime Coverage Parts. As these coverages are wholly
inapplicable to the claims asserted against BVPOA arising out the Stump Dump Fire, they are not
specifically addressed herein.


                                                14
Case 5:19-cv-05117-TLB Document 2               Filed 06/26/19 Page 15 of 38 PageID #: 17



limit indicated in the Declarations if the CGL Coverage does not apply, subject to all terms,

limitations, conditions, exclusions, and endorsements contained in those policies.

                                               29.

       PIIC has been put on notice of the above claims under policy numbers PHSD581591,

PHSD363686, PHSD457716, PHSD562051, PHSD663465, PHSD785550, PHSD881849,

PHSD985681, PHSD1081973, PHSD1185270, PHSD1284562, and PHSD1385840 (collectively,

“Employed Lawyers Liability Policies”).

                                               30.

       PIIC has been put on notice of the above claims under policy numbers PHSD282156,

PHSD363689, PHSD457235, PHSD562054, PHSD674794, PHSD785560, PHSD882182,

PHSD983980, PHSD1081976, PHSD1185271, PHSD1284571, and PHSD1385865 (collectively,

“Flexiplus Five Policies”), as well as policy numbers PHSD1185267, PHSD1284568, and

PHSD1385868 (collectively, “Fiduciary Liability Policies”).

                                               31.

       PIIC has been put on notice of the above claims under policy numbers PHSD1031964,

PHSD1132413, PHSD1232113, and PHSD1333578 (collectively, “Cyber Security Liability

Policies”).

       I. DECLARATION OF NO COVERAGE UNDER THE CGL AND EXCESS
          LIABILITY COVERAGES BECAUSE THOSE COVERAGES ARE SUBJECT
          TO RESCISSION

                                               32.

       Although the fire giving rise to the claims asserted against BVPOA began in July 2018,

the BVPOA’s potential liability for the various claims asserted against it arises from its

operations of the Trafalgar Road Stump Dump from 2003 through 2016.




                                               15
 Case 5:19-cv-05117-TLB Document 2               Filed 06/26/19 Page 16 of 38 PageID #: 18




                                                 33.

        BVPOA first obtained insurance from PIIC beginning in October 2007.

                                                 34.

        In order to obtain the insurance, BVPOA submitted an application to PIIC, which

application listed 62 properties with a description of operations relative to each, none of which

included the Trafalgar Road Stump Dump.

                                                 35.

        Over the years properties were added and removed from the policies, but the Stump

Dump was never identified in any schedule of insured locations.

                                                 36.

        BVPOA’s operations were described to PIIC as including golf clubs/courses and

associated maintenance facilities, yacht club(s), tennis facilities, parks/picnic pavilions, docks,

irrigation/pump stations, water towers and facilities, public restrooms, and fire stations.

                                                 37.

        PIIC was never advised that BVPOA operated the Stump Dump or any similar site and,

in fact, was advised to the contrary.        When asked if BVPOA had any past, present or

discontinued operations involving the storing, treating, discharging, applying, disposing, or

transporting of hazardous materials “(e.g., landfills, wastes, fuel tanks, etc.),” BVPOA responded

“NO.”

                                                 38.

        If PIIC had been aware of such operations and/or site(s), it would not have written the

coverage as it did, if at all.




                                                 16
Case 5:19-cv-05117-TLB Document 2               Filed 06/26/19 Page 17 of 38 PageID #: 19




                                               39.

       BVPOA’s failure to advise PIIC of the full extent of its operations regarding such waste

disposal site(s) was a material misrepresentation, and PIIC is entitled to a declaration rescinding

the CGL and Excess Liability coverages. See Ark. Code Ann. §23-79-107(a).

       II.      DECLARATION OF NO COVERAGE UNDER THE CGL AND EXCESS
                LIABILITY COVERAGES BECAUSE THE CLAIMS DO NOT FALL
                WITHIN THE INSURING AGREEMENTS

                                               40.

       Even if the CGL and Excess Liability Coverages remain in effect, coverage is not

provided because the claims asserted against BVPOA are not claims for damages because of

“bodily injury” or “property damage” caused by an “occurrence” as required by the CGL

Coverage in the Commercial Package Policies and the Excess Liability Policies.

             A. Certain Policies Are Not Triggered

                                               41.

       The Insuring Agreements in the CGL Coverage contained in the Commercial Package

Policies and the Excess Liability Policies generally provide coverage for damages because of

“bodily injury” or “property damage” caused by an “occurrence,” which “bodily injury” or

“property damage” must occur during the respective policy periods.

                                               42.

       Under applicable law, “bodily injury” or “property damage” occurs when there is an

injury-in-fact. See Unigard Security Ins. Co. v. Murphy Oil USA, Inc., 962 S.W.2d 735, 738-39

(Ark. 1998).




                                                17
Case 5:19-cv-05117-TLB Document 2              Filed 06/26/19 Page 18 of 38 PageID #: 20




                                              43.

       All alleged “bodily injury” or “property damage,” if any, occurred in July 2018 (when the

Stump Dump Fire allegedly ignited) or thereafter.

                                              44.

       PIIC is entitled to a declaration that the CGL Coverage Part in Policy Numbers

PHPK264151, PHPK349484, PHPK475412, PHPK629679, PHPK778097, PHPK926098,

PHPK1082134, PHPK1239793, PHPK1399494, and PHPK1559201 (the Commercial Package

Policies in effect from October 1, 2007 through October 1, 2017) do not provide coverage

because those policies are not triggered as there was no “bodily injury” or “property damage”

that occurred during those policy periods.

                                              45.

       PIIC is entitled to a declaration that Excess Liability Policy Numbers PHUB095956,

PHUB252695, PHUB286087, PHUB322597, PHUB360505, PHUB398484, PHUB436466,

PHUB476208, PHUB516250, and PHUB558598 (the Excess Liability Policies in effect from

October 1, 2007 through October 1, 2017) do not provide coverage because those policies are not

triggered as there was no “bodily injury” or “property damage” that occurred during those policy

periods.

           B. The Claims Asserted In The Parsons Suit Are Not Claims For Damages
              Because Of “Bodily Injury” Or “Property Damage” Caused By An
              “Occurrence”

                                              46.

       The Insuring Agreements in the CGL coverage contained in the Commercial Package

Policies and the Excess Liability Policies generally provide coverage for damages because of




                                              18
Case 5:19-cv-05117-TLB Document 2               Filed 06/26/19 Page 19 of 38 PageID #: 21



“bodily injury” or “property damage” caused by an “occurrence,” as those terms are defined in

the Policies.

                                                47.

       “Occurrence” generally is defined as an accident.

                                                48.

       The claims asserted in the Parsons Suit are illegal exaction claims such that Mr. Parsons

is not seeking damages for “property damage” but is seeking the return of taxpayer funds

expended in responding to the Stump Dump Fire to the state treasury.

                                                49.

       The alleged illegal taking of public funds was not caused by an “occurrence” or an

accident but by the deliberate actions of the governor.

                                                50.

       The alleged illegal taking of public funds also does not constitute damages because of

“bodily injury” or “property damage.”

                                                51.

       PIIC is entitled to a declaration that the CGL Coverage in the Commercial Package

Policies and the Excess Liability Policies do not provide coverage for the claims asserted in the

Parsons Suit as they do not constitute claims for damages because of “bodily injury” or

“property damage” caused by an “occurrence”. Thus, PIIC does not have a duty to defend or

indemnify BVPOA for the claims asserted in the Parsons Suit.




                                                19
Case 5:19-cv-05117-TLB Document 2                Filed 06/26/19 Page 20 of 38 PageID #: 22



              C. The Claims Asserted By The ADEQ Are Not Claims For Damages Because
                 Of “Bodily Injury” Or “Property Damage” Caused By An “Occurrence”

                                                52.

       The Insuring Agreements in the CGL Coverage contained in the Commercial Package

Policies and the Excess Liability Policies generally provide coverage for damages because of

“bodily injury” or “property damage” caused by an “occurrence,” as those terms are defined in

the Policies.

                                                53.

       The ADEQ has asserted claims against BVPOA for response costs relative to

extinguishing the Stump Dump Fire and remediating the Stump Dump site. The 8th Circuit has

determined that such response costs are not considered legal damages for liability insurance

purposes. See Continental Ins. Cos. v. NEPACCO, 842 F.2d 977 (8th Cir. 1987).

                                                54.

       PIIC is entitled to a declaration that the CGL Coverage in the Commercial Package

Policies and the Excess Liability Policies do not provide coverage for the claims asserted by the

ADEQ as they are not legal damages. Consequently, PIIC has no duty to defend or indemnify

BVPOA for the claims asserted by the ADEQ.

       III.     DECLARATION OF NO COVERAGE BECAUSE THE CLAIMS
                ASSERTED AGAINST BVPOA ARE EXCLUDED BY THE POLLUTION
                EXCLUSION

                                                55.

       The CGL Coverage in the Commercial Package Policies and the Excess Liability Policies

contain Exclusions that generally preclude coverage for “bodily injury” or “property damage”

arising out of the actual, alleged, or threatened discharge, dispersal, seepage, migration, release

or escape of “pollutants” from a site used at any time for the disposal of waste.



                                                20
Case 5:19-cv-05117-TLB Document 2                 Filed 06/26/19 Page 21 of 38 PageID #: 23



                                                  56.

       The CGL Coverage in the Commercial Package Policies and the Excess Liability Policies

contain Exclusions that preclude coverage for requests, demands, or orders to clean up, remove,

contain, or in any way respond to “pollutants.”

                                                  57.

       “Pollutants” include smoke, vapor, soot, fumes, acids, alkalis, chemicals and waste.

                                                  58.

       In the alternative, if it is determined that the claims in the Parsons Suit fall within the

Insuring Agreements in the CGL Coverage of the Commercial Package Policies or the Excess

Liability Policies, those claims are excluded from coverage as any alleged “property damage”

was caused by the release or dispersal of “pollutants” from a site which was used for the disposal

of waste or arise out of a request to respond to the release or dispersal of “pollutants.”

                                                  59.

       The claims asserted in the Macomber Suit also are excluded from coverage by the

Pollution Exclusions in the CGL Coverage in the Commercial Package Policies and the Excess

Liability Policies, as the Macomber plaintiffs allege that defendants, including BVPOA, operated

the Stump Dump as “an illegal solid waste disposal facility”; assert claims for bodily injury and

property damage as a result of the “hazardous smoke” emitted from the Stump Dump Fire; and

further allege that the EPA detected the presence of SVOCs and VOCs, which indicated the

“presence of burning waste,” which “likely includes construction debris, including plastics and

other potentially toxic materials” that BVPOA permitted disposal of during its operation of the

Stump Dump.




                                                  21
Case 5:19-cv-05117-TLB Document 2                 Filed 06/26/19 Page 22 of 38 PageID #: 24



                                                 60.

       In the alternative, if it is determined that the claims asserted by the ADEQ are considered

claims for damages that fall within the Insuring Agreements in the CGL Coverage of the

Commercial Package Policies or the Excess Liability Policies, those claims are excluded from

coverage as any alleged “property damage” was caused by the release or dispersal of “pollutants”

from a site which was used for the disposal of waste or arise out of a request to respond to the

release or dispersal of “pollutants.”

                                                 61.

       PIIC is entitled to a declaration that it does not owe BVPOA a duty to defend or

indemnify it for the claims asserted in the Parsons Suit, in the Macomber Suit, or by the ADEQ

because those claims are excluded from coverage by the Pollution Exclusions in the CGL

Coverage in the Commercial Package Policies and the Excess Liability Policies.

       IV.     DECLARATION OF NO COVERAGE BECAUSE THE STUMP DUMP
               WAS NOT A SCHEDULED LOCATION

                                                 62.

       The CGL Coverage Part in Policy Numbers PHPK264151, PHPK349484, PHPK475412,

PHPK629679,        PHPK778097,          PHPK926098,     PHPK1082134,      PHPK1239793,        and

PHPK1399494       and    Excess    Liability   Policy   Numbers   PHUB095956,      PHUB252695,

PHUB286087, PHUB322597, PHUB360505, PHUB398484, PHUB436466, PHUB476208, and

PHUB516250 contain a Limitation of Coverage to Designated Premises or Project Endorsement

that limits coverage to “bodily injury” or “property damage” arising out of the use of Scheduled

premises.




                                                 22
Case 5:19-cv-05117-TLB Document 2               Filed 06/26/19 Page 23 of 38 PageID #: 25



                                               63.

       The claims against BVPOA for alleged “bodily injury” and “property damage,” if any, in

the Parsons Suit, in the Macomber Suit, and by the ADEQ arise out of BVPOA’s use of, or

operations necessary or incidental to, the Stump Dump.

                                               64.

       The Stump Dump was not a Scheduled location on Policy Numbers PHPK264151,

PHPK349484, PHPK475412, PHPK629679, PHPK778097, PHPK926098, PHPK1082134,

PHPK1239793, PHPK1399494, PHUB095956, PHUB252695, PHUB286087, PHUB322597,

PHUB360505, PHUB398484, PHUB436466, PHUB476208, and PHUB516250.

                                               65.

       In the alternative, if it is determined that the CGL Coverage Part in Policy Numbers

PHPK264151, PHPK349484, PHPK475412, PHPK629679, PHPK778097, PHPK926098,

PHPK1082134, PHPK1239793, PHPK1399494, and PHPK1559201 and Excess Liability Policy

Numbers     PHUB095956,       PHUB252695,       PHUB286087,      PHUB322597,       PHUB360505,

PHUB398484, PHUB436466, PHUB476208, and PHUB516250 are triggered, PIIC is entitled to

a declaration that it has no duty to defend or indemnify BVPOA under the CGL Coverage Part

and Excess Liability Coverage in those policies for the claims asserted in the Parsons Suit, in the

Macomber Suit, and by the ADEQ because the claims arise out of the use of a non-Scheduled

location.

       V.      DECLARATION OF NO COVERAGE FOR CLAIMS FOR “PROPERTY
               DAMAGE” TO PROPERTY RENTED OR OCCUPIED BY BVPOA

                                               66.

       The CGL Coverage Part in Policy Numbers PHPK264151, PHPK349484, PHPK475412,

PHPK629679,       PHPK778097,        PHPK926098,       PHPK1082134,        PHPK1239793,        and



                                                23
Case 5:19-cv-05117-TLB Document 2                 Filed 06/26/19 Page 24 of 38 PageID #: 26



PHPK1399494 contains a Damage to Property Exclusion that precludes coverage for “property

damage” to property rented to or occupied by BVPOA, including costs or expenses incurred to

repair or restore such property for any reason.

                                                  67.

       The Excess Liability Coverage in Policy Numbers PHUB095956, PHUB252695,

PHUB286087, PHUB322597, PHUB360505, PHUB398484, PHUB436466, PHUB476208, and

PHUB516250 contains an exclusion that precludes coverage for “property damage” to property

occupied or used by, or rented to, BVPOA.

                                                  68.

       BVPOA leased the Stump Dump site from Tom Fredericks and/or Blue Mountain

Storage from January 1, 2003 through December 31, 2016.

                                                  69.

       The claims asserted against BVPOA by the ADEQ are claims for remediating and

restoring the Stump Dump site.

                                                  70.

       In the alternative, if it is determined that the claims asserted in the Parsons suit are claims

for damages because of “property damage,” those claims are for response costs to remediate the

Stump Dump site.

                                                  71.

       PIIC is entitled to a declaration that it has no duty to defend or indemnify BVPOA under

the CGL Coverage Part in Policy Numbers PHPK264151, PHPK349484, PHPK475412,

PHPK629679,        PHPK778097,       PHPK926098,        PHPK1082134,         PHPK1239793,         and

PHPK1399494 and the Excess Liability Coverage in Policy Numbers PHUB095956,




                                                  24
Case 5:19-cv-05117-TLB Document 2             Filed 06/26/19 Page 25 of 38 PageID #: 27



PHUB252695, PHUB286087, PHUB322597, PHUB360505, PHUB398484, PHUB436466,

PHUB476208, and PHUB516250 for the claims asserted by the ADEQ and in the Parsons suit as

coverage is precluded by the Damage to Property Exclusion.

       VI.    DECLARATION OF NO COVERAGE UNDER THE COMMERCIAL
              INLAND MARINE COVERAGE PARTS IN THE COMMERCIAL
              PACKAGE POLICIES

                                             72.

       The Commercial Inland Marine Coverage Parts in the Commercial Package Policies

generally provide coverage for damage to certain scheduled and unscheduled movable property

owned by or in the care, custody, and control of BVPOA, such as equipment and fine arts, which

coverage is not implicated by the claims asserted against BVPOA.

                                             73.

       The Contractor’s Equipment Coverage Form in the Commercial Inland Marine Coverage

Part in Policy Numbers PHPK778097, PHPK926098, PHPK1082134, PHPK1239793,

PHPK1399494, PHPK1559201, PHPK1720575, and PHPK7887794 contains a coverage

extension for Pollutant Clean Up and Removal, which provides a limited coverage for pollutant

clean-up and removal where the dispersal or discharge of the pollutant is caused by direct

physical loss to Covered Property, which is BVPOA’s equipment.

                                             74.

       The claims asserted against BVPOA in the Parsons Suit, in the Macomber Suit, and by

the ADEQ do not arise from the release of a pollutant caused by direct physical loss to BVPOA’s

equipment.




                                              25
Case 5:19-cv-05117-TLB Document 2               Filed 06/26/19 Page 26 of 38 PageID #: 28




                                               75.

       The Fine Arts Coverage Form in the Commercial Inland Marine Coverage Part in Policy

Numbers PHPK778097, PHPK926098, PHPK1082134, PHPK1239793, PHPK1399494,

PHPK1559201, PHPK1720575, and PHPK7887794 and the Miscellaneous Coverage Form in

the Commercial Inland Marine Coverage Part in Policy Numbers PHPK264151, PHPK349484,

PHPK475412, PHPK629679 PHPK1559201, PHPK1720575, and PHPK7887794 contain a

coverage extension for Pollutant Clean Up and Removal, which provides a limited coverage for

pollutant clean-up and removal where there is a dispersal or discharge of a “pollutant” as a result

of a Covered Cause of Loss. “Pollutant” generally is defined as Covered Property that becomes

a contaminant.

                                               76.

       The claims asserted against BVPOA in the Parsons Suit, in the Macomber Suit, and by

the ADEQ do not arise from the release of “pollutants”, as defined above and in the Policies.

                                               77.

       PIIC is entitled to a declaration that the Commercial Inland Marine Coverage Part in the

Commercial Package Policies, including the Pollutant Clean Up and Removal Coverage

Extensions, do not provide coverage for the claims asserted against BVPOA in the Parsons Suit,

in the Macomber Suit, and by the ADEQ.




                                                26
Case 5:19-cv-05117-TLB Document 2                Filed 06/26/19 Page 27 of 38 PageID #: 29



       VII.    DECLARATION OF NO COVERAGE UNDER THE COMMERCIAL
               PROPERTY COVERAGE PARTS IN THE COMMERCIAL PACKAGE
               POLICIES

                                                 78.

       The Commercial Property Coverage Part in the Commercial Package Policies generally

provides coverage for damage to scheduled real property and business personal property owned

by the insured, which coverage does not apply to the claims asserted against BVPOA as those

claims are not for damage to BVPOA’s property. Additionally, the Stump Dump site was never

included on the schedule of insured locations.

                                                 79.

       The Commercial Property Coverage Part contains an Additional Coverage for Pollutant

Clean Up and Removal, which provides a limited coverage for pollutant clean-up and removal

where a discharge or dispersal of “pollutants” results from direct physical loss to Covered

Property (which is business personal property or buildings at scheduled locations).

                                                 80.

       The claims asserted against BVPOA in the Parsons Suit, in the Macomber Suit, and by

the ADEQ do not arise from any direct physical loss to Covered Property.

                                                 81.

       PIIC is entitled to a declaration that the Commercial Property Coverage Part in the

Commercial Package Policies, including the Additional Coverage for Pollutant Clean Up and

Removal, does not provide coverage for the claims asserted against BVPOA in the Parsons Suit,

in the Macomber Suit, and by the ADEQ.




                                                 27
Case 5:19-cv-05117-TLB Document 2              Filed 06/26/19 Page 28 of 38 PageID #: 30



       VIII. DECLARATION OF NO COVERAGE UNDER THE EMPLOYED
             LAWYERS LIABILITY POLICIES

               A. The Claims Asserted Against BVPOA Do Not Fall Within the Insuring
                  Agreements in the Employed Lawyers Liability Policies

                                               82.

       The Employed Lawyers Liability Policies generally provide coverage for Wrongful

Acts, which are defined as “any actual or alleged…negligent act, error, omission, breach of duty,

misstatement or misleading statement allegedly committed or omitted …by an Individual

Insured but solely in the performance of Legal Professional Services.”

                                               83.

       No claims have been asserted against any Individual Insured, as defined in the policies.

                                               84.

       No claims have been asserted arising out of the performance of Legal Professional

Services, as defined in the policies.

                                               85.

       PIIC is entitled to a declaration that the Employed Lawyers Liability Policies do not

provide coverage for the claims asserted in the Parsons Suit, in the Macomber Suit, and by the

ADEQ.

               B. Coverage For the Claims Asserted Against BVPOA Is Excluded by the
                  Pollution Exclusion in the Employed Lawyers Liability Policies

                                               86.

       In the alternative, if it is determined that the claims asserted against BVPOA fall within

the Insuring Agreements in the Employed Lawyers Liability Policies, coverage for all claims is

excluded by the Pollution Exclusion contained in the policies.




                                               28
Case 5:19-cv-05117-TLB Document 2               Filed 06/26/19 Page 29 of 38 PageID #: 31



                                                87.

       The Employed Lawyers Liability Policies contain an exclusion that generally excludes

coverage for claims arising out of the discharge or dispersal of hazardous substances, smoke,

vapors, soot, fumes, waste materials, or pollutants, as well as any governmental directive or

request to clean up, remove, contain or neutralize any pollutants.

                                                88.

       PIIC is entitled to a declaration that the Pollution Exclusion contained in the Employed

Lawyers Liability Policies excludes coverage for the claims asserted in the Parsons Suit, in the

Macomber Suit, and by the ADEQ.

               C. Coverage for the Claims Asserted Against BVPOA Is Excluded by the
                  Bodily Injury and Property Damage Exclusion Contained in the
                  Employed Lawyers Liability Policies

                                                89.

       In the alternative, if it is determined that the claims asserted against BVPOA fall within

the Insuring Agreements in the Employed Lawyers Liability Policies, the policies contain an

exclusion that precludes coverage for any claims arising out of or based upon “bodily injury,

mental anguish, emotional distress, sickness, disease or death of any person, or damage to or

destruction of any tangible property.”

                                                90.

       PIIC is entitled to a declaration that the Bodily Injury and Property Damage Exclusion

contained in the Employed Lawyers Liability Policies excludes coverage for the claims asserted

in the Macomber Suit.




                                                29
Case 5:19-cv-05117-TLB Document 2                Filed 06/26/19 Page 30 of 38 PageID #: 32



                   D. Certain Policies Are Not Triggered

                                                91.

          In the alternative, the Employed Lawyers Liability Policies are claims made and reported

policies which require a claim to be made against BVPOA during the respective policy period

and reported to PIIC as soon as practicable, but no later than 60 days after the expiration of the

policy.

                                                92.

          The first notice of any claim related to the Stump Dump Fire was received by PIIC on

February 7, 2019.

                                                93.

          Policy     numbers   PHSD581591,      PHSD363686,       PHSD457716,      PHSD562051,

PHSD663465, PHSD785550, PHSD881849, PHSD985681, PHSD1081973, PHSD1185270, and

PHSD1284562 (Employed Lawyers Liability Policies in effect from October 1, 2007 through

October 1, 2018) are not applicable, as claims were not made against BVPOA and reported to

PIIC within the required periods.

                                                94.

          PIIC is entitled to a declaration that coverage is not provided by policy numbers

PHSD581591, PHSD363686, PHSD457716, PHSD562051, PHSD663465, PHSD785550,

PHSD881849, PHSD985681, PHSD1081973, PHSD1185270, and PHSD1284562 because

claims were not made against BVPOA and reported to PIIC as required by the terms of those

policies.




                                                 30
    Case 5:19-cv-05117-TLB Document 2           Filed 06/26/19 Page 31 of 38 PageID #: 33



        IX.    DECLARATION OF NO COVERAGE UNDER THE FLEXIPLUS FIVE
               AND FIDUCIARY LIABILITY POLICIES

                                               95.

        The Flexiplus Five Policies generally provide Directors & Officers Liability Coverage,

Employment Practices Liability Coverage, and Fiduciary Liability Coverage. 2

               A. The Claims Asserted Against BVPOA Do Not Fall Within the Insuring
                  Agreements of the Employment Practices Coverage or the Fiduciary
                  Liability Coverage

                                               96.

        The Employment Practices Liability Coverage generally provides coverage for claims

made against BVPOA for various employment-related practices, as outlined in the policies.

                                               97.

        There are no claims made against BVPOA arising out of employment-related practices.

                                               98.

        The Fiduciary Liability Coverage, both in the Flexiplus Five Policies and in the Fiduciary

Liability Policies, generally provides coverage for claims made against BVPOA for acts or

omissions of BVPOA in administering employee benefit plans.

                                               99.

        There are no claims made against BVPOA regarding any acts or omissions in

administering employee benefit plans.

                                               100.

        PIIC is entitled to a declaration that the Employment Practices Liability Coverage and the

Fiduciary Liability Coverage in the Flexiplus Five Policies and the Fiduciary Liability Policies

do not provide coverage for the claims asserted against BVPOA.

2
 Policy numbers PHSD1185271, PHSD1284571, and PHSD1385865 do not provide Fiduciary Liability
Coverage.


                                                31
Case 5:19-cv-05117-TLB Document 2               Filed 06/26/19 Page 32 of 38 PageID #: 34



                B. Coverage for the Claims Asserted Against BVPOA Is Excluded by the
                   Pollution Exclusion in the Flexiplus Five Policies and Fiduciary Liability
                   Policies

                                               101.

        Coverage for all claims asserted against BVPOA is excluded by the Pollution Exclusion

contained in the Flexiplus Five and the Fiduciary Liability Policies, which exclude coverage for

claims arising out of the discharge or dispersal of hazardous substances, smoke, vapors, soot,

fumes, waste materials, or pollutants, as well as any governmental directive or request to clean

up, remove, contain or neutralize any pollutants..

                                               102.

        PIIC is entitled to a declaration that the Pollution Exclusion contained in the Flexiplus

Five and the Fiduciary Liability Policies excludes coverage for the claims asserted in the Parsons

Suit, in the Macomber Suit, and by the ADEQ.

            C. Coverage for the Claims Asserted Against BVPOA Is Excluded by the Bodily
               Injury and Property Damage Exclusion Contained in the Flexiplus Five and
               Fiduciary Liability Policies

                                               103.

        Coverage for all claims asserted in the Macomber suit is excluded by an exclusion that

precludes coverage for any claims arising out of or based upon “bodily injury, mental anguish,

emotional distress, sickness, disease or death of any person, or damage to or destruction of any

tangible property, including loss of use thereof…” contained in the Flexiplus Five and Fiduciary

Liability Policies.

                                               104.

        PIIC is entitled to a declaration that the Bodily Injury and Property Damage Exclusion

contained in the Flexiplus Five and Fiduciary Liability Policies excludes coverage for the claims

asserted in the Macomber Suit.


                                                32
Case 5:19-cv-05117-TLB Document 2                Filed 06/26/19 Page 33 of 38 PageID #: 35



             D. Certain Policies Are Not Triggered

                                                105.

          The Flexiplus Five and Fiduciary Liability Policies are claims made and reported policies

which require a claim to be made against BVPOA during the respective policy period and

reported to PIIC as soon as practicable, but no later than 60 days after the expiration of the

policy.

                                                106.

          The first notice of any claim related to the Stump Dump Fire was received by PIIC on

February 7, 2019.

                                                107.

          Policy   numbers     PHSD282156,       PHSD363689,      PHSD457235,       PHSD562054,

PHSD674794, PHSD785560, PHSD882182, PHSD983980, PHSD1081976, PHSD1185271,

PHSD1284571, PHSD1185267, and PHSD1284568 (Flexiplus Five and Fiduciary Liability

Policies in effect from October 1, 2007 through October 1, 2018) are not applicable, as claims

were not made against BVPOA and reported to PIIC within the required periods.

                                                108.

          PIIC is entitled to a declaration that coverage is not provided by policy numbers

PHSD282156, PHSD363689, PHSD457235, PHSD562054, PHSD674794, PHSD785560,

PHSD882182, PHSD983980, PHSD1081976, PHSD1185271, PHSD1284571, PHSD1185267,

and PHSD1284568 because claims were not made against BVPOA and reported to PIIC as

required by the terms of those policies.




                                                 33
Case 5:19-cv-05117-TLB Document 2              Filed 06/26/19 Page 34 of 38 PageID #: 36



       X.      DECLARATION OF NO COVERAGE UNDER THE CYBER SECURITY
               LIABILITY POLICIES

                                              109.

       The Cyber Security Liability Policies generally provide coverage for Loss of Digital

Assets; Business Interruption and Extra Expense as a result of failure of computer systems;

Cyber Extortion Threat; Security Event Costs due to a security breach, Network Security and

Privacy Liability related to a security breach; Employee Privacy Liability Coverage; Electronic

Media Liability Coverage; and Cyber Terrorism Coverage.

                                              110.

       The claims asserted against BVPOA do not fall within the Insuring Agreements for Loss

of Digital Assets; Business Interruption and Extra Expense as a result of failure of computer

systems; Cyber Extortion Threat; Security Event Costs due to a security breach, Network

Security and Privacy Liability related to a security breach; Employee Privacy Liability Coverage;

Electronic Media Liability Coverage; and Cyber Terrorism Coverage.

                                              111.

       PIIC is entitled to a declaration that the Cyber Security Liability Policies do not provide

coverage for the claims asserted in the Parsons Suit, in the Macomber Suit, and by the ADEQ.

                                              112.

       Without limitation of the foregoing, PIIC reserves all rights to deny coverage under the

Policies for the claims and causes of action asserted in the Parsons Suit, in the Macomber Suit,

and by the ADEQ, including any future claims and/or lawsuits, based upon the terms, conditions,

limitations, and exclusions contained in the Policies, including any exclusions therein and

endorsements thereto, which are specifically incorporated herein for all purposes as if copied

herein in extenso.



                                               34
Case 5:19-cv-05117-TLB Document 2                  Filed 06/26/19 Page 35 of 38 PageID #: 37



       WHEREFORE, plaintiff, Philadelphia Indemnity Insurance Company, hereby prays that

this Honorable Court grant the following relief:

       1.      A declaration rescinding the CGL Coverage Part in the Commercial Package
               Policies and the Excess Liability Policies because BVPOA’s failure to disclose
               that its operations included the Stump Dump was a material misrepresentation;

       2.      Alternatively, a declaration that the CGL Coverage Part in Policy Numbers
               PHPK264151, PHPK349484, PHPK475412, PHPK629679, PHPK778097,
               PHPK926098,        PHPK1082134,        PHPK1239793,        PHPK1399494,       and
               PHPK1559201 do not provide coverage because those policies are not triggered
               as there was no “bodily injury” or “property damage” that occurred during those
               policy periods, and PIIC does not have a duty to defend or indemnify BVPOA
               under those policies for the claims asserted in the Parsons Suit, in the Macomber
               Suit, and by the ADEQ;

       3.      Alternatively, a declaration that Excess Liability Policy Numbers PHUB095956,
               PHUB252695, PHUB286087, PHUB322597, PHUB360505, PHUB398484,
               PHUB436466, PHUB476208, PHUB516250, and PHUB558598 do not provide
               coverage because those policies are not triggered as there was no “bodily injury”
               or “property damage” that occurred during those policy periods, and PIIC does
               not have a duty to defend or indemnify BVPOA under those policies for the
               claims asserted in the Parsons Suit, in the Macomber Suit, and by the ADEQ;;

       4.      Alternatively, a declaration that the CGL Coverage Part in the Commercial
               Package Policies and the Excess Liability Policies do not provide coverage for
               the claims asserted in the Parsons Suit as they do not constitute claims for
               damages because of “bodily injury” or “property damage” caused by an
               “occurrence,” and PIIC does not have a duty to defend or indemnify BVPOA for
               the claims asserted in the Parsons Suit;

       5.      Alternatively, a declaration that the CGL Coverage Part in the Commercial
               Package Policies and the Excess Liability Policies do not provide coverage for
               the claims asserted by the ADEQ as they do not constitute legal damages under
               the insuring agreement, and PIIC does not have a duty to defend or indemnify
               BVPOA for the claims asserted by the ADEQ;

       6.      Alternatively, a declaration that coverage for the claims asserted in the Parsons
               Suit, in the Macomber Suit, and by the ADEQ is excluded under the CGL
               Coverage Part in the Commercial Package Policies and the Excess Liability
               Policies by the Pollution Exclusions contained in those policies, and PIIC does
               not have a duty to defend or indemnify BVPOA for the claims asserted in the
               Parsons Suit, in the Macomber Suit, and by the ADEQ;




                                                   35
Case 5:19-cv-05117-TLB Document 2          Filed 06/26/19 Page 36 of 38 PageID #: 38



     7.    Alternatively, a declaration that the CGL Coverage Part in Policy Numbers
           PHPK264151, PHPK349484, PHPK475412, PHPK629679, PHPK778097,
           PHPK926098, PHPK1082134, PHPK1239793, and PHPK1399494 and Excess
           Liability Policy Numbers PHUB095956, PHUB252695, PHUB286087,
           PHUB322597, PHUB360505, PHUB398484, PHUB436466, PHUB476208, and
           PHUB516250 do not provide coverage, in accordance with the Limitation of
           Coverage to Designated Premises Endorsement, because any alleged “bodily
           injury” or “property damage” arose out of the use of non-Scheduled premises,
           and PIIC does not have a duty to defend or indemnify BVPOA under those
           policies for the claims asserted in the Parsons Suit, in the Macomber Suit, and by
           the ADEQ;

     8.    Alternatively, a declaration that coverage for the claims asserted against BVPOA
           by the ADEQ and in the Parsons Suit is excluded under the CGL Coverage Part
           in Policy Numbers PHPK264151, PHPK349484, PHPK475412, PHPK629679,
           PHPK778097,        PHPK926098,         PHPK1082134,        PHPK1239793,       and
           PHPK1399494 and the Excess Liability Coverage in Policy Numbers
           PHUB095956, PHUB252695, PHUB286087, PHUB322597, PHUB360505,
           PHUB398484, PHUB436466, PHUB476208, and PHUB516250 by the Damage
           to Property Exclusions in those policies, and PIIC does not have a duty to defend
           or indemnify BVPOA under those policies for the claims asserted in the Parsons
           Suit and by the ADEQ;

     9.    A declaration that the Commercial Inland Marine Coverage Part in the
           Commercial Package Policies, including the Coverage Extensions for Pollutant
           Clean Up And Removal, does not provide coverage for the claims asserted
           against BVPOA in the Parsons Suit, in the Macomber Suit, and by the ADEQ;

     10.   A declaration that the Commercial Property Coverage Part in the Commercial
           Package Policies, including the Additional Coverage for Pollutant Clean Up and
           Removal, does not provide coverage for the claims asserted against BVPOA in
           the Parsons Suit, in the Macomber Suit, and by the ADEQ;

     11.   A declaration that the Employed Lawyers Liability Policies do not provide
           coverage for the claims asserted against BVPOA in the Parsons Suit, in the
           Macomber Suit, and by the ADEQ, as those claims do not fall within the insuring
           agreements in those policies;

     12.   Alternatively, a declaration that the Pollution Exclusion in the Employed
           Lawyers Liability Policies excludes coverage for the claims asserted against
           BVPOA in the Parsons Suit, in the Macomber Suit, and by the ADEQ;

     13.   Alternatively, a declaration that the Bodily Injury and Property Damage
           Exclusion in the Employed Lawyers Liability Policies excludes coverage for the
           claims asserted against BVPOA in the Macomber Suit;




                                          36
Case 5:19-cv-05117-TLB Document 2           Filed 06/26/19 Page 37 of 38 PageID #: 39



     14.   Alternatively, a declaration that coverage is not provided for the claims asserted
           against BVPOA in the Parsons Suit, in the Macomber Suit, and by the ADEQ
           under Employed Lawyers Liability Policy Numbers PHSD581591,
           PHSD363686, PHSD457716, PHSD562051, PHSD663465, PHSD785550,
           PHSD881849,        PHSD985681,        PHSD1081973,        PHSD1185270,        and
           PHSD1284562 because claims were not made against BVPOA and reported to
           PIIC as required by the terms of those policies;

     15.   A declaration that the Employment Practices Liability Coverage and the
           Fiduciary Liability Coverage in the Flexiplus Five Policies and the Fiduciary
           Liability Policies do not provide coverage for the claims asserted against BVPOA
           in the Parsons Suit, in the Macomber Suit, and by the ADEQ because those
           claims do not fall within the insuring agreements of those coverage parts;

     16.   A declaration that coverage under the Flexiplus Five Policies and the Fiduciary
           Liability Policies for the claims asserted against BVPOA in the Parsons Suit, in
           the Macomber Suit, and by the ADEQ is excluded by the Pollution Exclusions
           contained in those policies;

     17.   A declaration that coverage under the Flexiplus Five Policies and the Fiduciary
           Liability Policies for the claims asserted against BVPOA in the Macomber Suit
           are excluded by the Bodily Injury and Property Damage Exclusions in those
           policies;

     18.   Alternatively, a declaration that coverage is not provided for the claims asserted
           against BVPOA in the Parsons Suit, in the Macomber Suit, and by the ADEQ
           under Flexiplus Five Policy Numbers PHSD282156, PHSD363689,
           PHSD457235, PHSD562054, PHSD674794, PHSD785560, PHSD882182,
           PHSD983980, PHSD1081976, PHSD1185271, and PHSD1284571, and
           Fiduciary Liability Policy Numbers PHSD1185267 and PHSD1284568 because
           claims were not made against BVPOA and reported to PIIC as required by the
           terms of those policies;

     19.   A declaration that the Cyber Security Liability Policies do not provide coverage
           for the claims asserted against BVPOA in the Parsons Suit, in the Macomber
           Suit, and by the ADEQ because those claims do not fall within the insuring
           agreements contained in those policies;

     20.   All costs of this lawsuit; and

    21.    All further necessary or proper relief to which PIIC may be justly entitled to
           receive.




                                            37
Case 5:19-cv-05117-TLB Document 2     Filed 06/26/19 Page 38 of 38 PageID #: 40



                                    Respectfully submitted,

                                    LARZELERE PICOU WELLS
                                           SIMPSON LONERO, LLC
                                    Suite 500 - Two Lakeway Center
                                    3850 N. Causeway Boulevard
                                    Metairie, LA 70002
                                    Telephone: (504) 834-6500
                                    Fax: (504) 834-6565

                           BY:      /s/ Jay M. Lonero
                                    JAY M. LONERO, T.A. (La. No. 20642)
                                            jlonero@lpwsl.com
                                    ANGIE ARCENEAUX AKERS (La. No. 26786)
                                            aakers@lpwsl.com

                                    COUNSEL FOR PHILADELPHIA
                                    INDEMNITY INSURANCE COMPANY




                                      38
